Title: To George Washington from Major General Nathanael Greene, 10 November 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Fort Lee [N.J.] Nov. 10 1776

Your Excellencys favor by Col. Harrison of the 8th came to hand last Evening—I am takeing every measure in my power to oppose the Enemies landing, if they attempt crossing the River into the Jerseys—I have about 500 men posted at the different passes in the Mountains—fortifying—About five hundred more are marching from Amboy directly for Dobbs ferry—General Mercer is with me now—I shall send him up to take the command there immediately—I have directed the General to have every thing removd out of the Enemies way—particularly Cattle, Carriages Hay & Grain—the flour at Dobbs ferry is all mov’d from that place, and I have directed Waggons to transport it to Clarkes & Orange Towns—I was at Dobbs ferry last Night. left it at Sundown ⟨saw no⟩ new movement of the Enimy[.] The Enemy landed from on board the Ships many Bails of Goods—Supposd to be cloathing—I am sure the Enemy cannot land at Dobbs ferry, it will be so hedged up by Night, the flats run off a great distance—they cant get near the Shore with their Ships—If the Enemy intends to Effect a landing at all, they’l attempt it at Naiacs or Haverstraw Bay—I wish these Intelligences may not be calculated to deceive us—Methinks if the Enemy intended crossing the River they would not given us several days to prepare to oppose them—as They might have taken their measures, lain conceald, until they had got every thing in readiness to cross the River, and then effected it at once—It might have been so much easier accomplished that way—than it can now; and so many more Advantages obtaind, in geting possession of the Grain, Hay, Cattle, Waggons and Horses—that I cannot help suspecting it to be only a feint—to lead our Attention astray—I wish it may not turn out so—However I shall exert my self as much to be in readiness as if they had Actually landed—and make the same dispositions to oppose them as if I was certain they intended to cross—I shall keep a good intelligent Officer at Bergen and another at Bulls ferry to watch the motions of the Ships—Your Excellencys letter to General Putnam this moment came to hand. I have orderd the Quarter Master General to send off all the superfluous Stores—and the Commisary—to hold themselves in readiness to provide for the troops at Dobbs ferry & Haverstraw Bay—I have wrote to Col. Hawkes Hay to have the road altered at

Kings ferry—I directed Col. Tupper to send up to that ferry all the spare Boats—I had given Orders for collecting and scuttleing all the Boats before Your Excellencys letter came to hand on the subject—Our numbers are small for the duty we have to go through—but I hope our exertions may be in some propo[r]tion to your Excellencies expectation.
Sixty or Seventy Sail of the Shiping from froggs Point and Morisenia have fallen down the East River to New York—In my next I will inclose your Excellency a Return of the Stores of all kinds at this Post and take your further directions as to the disposition of them. Beleive me dear General to be Your most obedient and very humble Servant

Nath. Green

